    Case 3:15-md-02670-JLS-MDD Document 1992 Filed 09/19/19 PageID.135659 Page 1 of 8


                   1   LATHAM & WATKINS LLP
                        Alfred C. Pfeiffer (CA 120965)
                   2    Christopher S. Yates (CA 161273)
                        Belinda S Lee (CA 199635)
                   3    Niall E. Lynch (CA 157959)
                        Ashley M. Bauer (CA 231626)
                   4   505 Montgomery Street, Suite 2000
                       San Francisco, California 94111-6538
                   5   Telephone: +1.415.391.0600
                       Facsimile: +1.415.395.8095
                   6   Al.Pfeiffer@lw.com
                       Chris.Yates@lw.com
                   7   Belinda.Lee@lw.com
                       Niall.Lynch@lw.com
                   8   Ashley.Bauer@lw.com
                   9   Counsel for Defendants StarKist Co. and
                       Dongwon Industries Co., Ltd.
              10
                       (Additional Parties and Counsel on
              11       Signature Pages)
              12                          UNITED STATES DISTRICT COURT
              13                        SOUTHERN DISTRICT OF CALIFORNIA
              14                                                 Case No. 3:15-md-02670-JLS-MDD
                 IN RE: PACKAGED SEAFOOD
              15 PRODUCTS ANTITRUST                              MDL No. 2670
              16 LITIGATION
                                                                 DEFENDANTS’ NOTICE OF
                 This Document Relates to:
              17                                                 MOTION AND MOTION FOR
                                                                 PARTIAL SUMMARY
              18 (1) Commercial Food Preparer Plaintiffs         JUDGMENT ON CERTAIN
                       (2) End Payer Plaintiffs                  STATE LAW CLAIMS
              19
                 (3) W. Lee Flowers & Co, Inc. v.
              20 Bumble Bee Foods, LLC, et al., Case No.
                 3:16-cv-01226-JLS-MDD                           Special Briefing Schedule Ordered
              21
                 (4) Associated Wholesale Grocers, Inc.          Hearing:
              22 v. Bumble Bee Foods LLC, et al., Case           Date:   March 18, 2020
                                                                 Time: 9:00 a.m.
              23 No. 3:18-cv-01014-JLS-MDD                       Place: Courtroom 4D
                 (5) Affiliated Foods, Inc., et al. v.           Judge: Hon. Janis L. Sammartino
              24 Bumble Bee Foods LLC, et al. (re:
              25 claims by Affiliated Foods Midwest
                 Cooperative, Inc. only), Case No. 3:15-
              26 cv-02787-JLS-MDD
              27
              28
                                                                      DEFS.’ NOTICE OF MOT. AND MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                     PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                     3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1992 Filed 09/19/19 PageID.135660 Page 2 of 8


                   1                      NOTICE OF MOTION AND MOTION
                   2        TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                   3        PLEASE TAKE NOTICE that on March 18, 2020 at 9:00 a.m., or as soon
                   4 thereafter as the matter may be heard, StarKist Co., Dongwon Industries Co., Ltd.,
                   5 Bumble Bee Foods, LLC, Tri-Union Seafoods LLC d/b/a Chicken of the Sea
                   6 International, Thai Union Group PCL, Del Monte Corporation, Lion Capital
                   7 (Americas), Inc., Lion Capital LLP (specially appearing), and Big Catch Cayman
                   8 LP (specially appearing) (collectively, “Defendants”), will move the Court, under
                   9 Federal Rule of Civil Procedure Rule 56(a) for an Order granting partial summary
              10 judgment in their favor as to claims for relief in this action brought under certain
              11 state laws by Commercial Food Preparer Plaintiffs (“CFPs”), End Purchaser
              12 Plaintiffs (“EPPs”), Direct Action Purchaser (“DAP”) W. Lee Flowers & Co., Inc.
              13 (“Flowers”), DAP Associated Wholesale Grocers, Inc. (“AWG”), and DAP
              14 Affiliated Foods Midwest Cooperative, Inc. (“AFMC”).
              15            This Motion is made on the following grounds:
              16            1.     CFPs’ and EPPs’ South Carolina Unfair Trade Practices Act
              17 (“SCUTPA”) claims fail because SCUTPA expressly bars class action claims. See
              18 S.C. Code Ann. § 39-5-140(a); Shady Grove Orthopedic Assocs., P.A. v. Allstate
              19 Ins. Co., 559 U.S. 393 (2010). Under the controlling rule of Shady Grove,
              20 interpreting SCUTPA to allow class action recovery violates the Rules Enabling
              21 Act. 28 U.S.C. § 2072(b).
              22            2.     CFPs’ and EPPs’ South Carolina unjust enrichment claims are also
              23 precluded because a claim for unjust enrichment cannot exist where a state bars
              24 indirect purchaser recovery, as this Court has previously held. See In re Packaged
              25 Seafood Prods. Antirust Litig. (“PSP II”), 242 F. Supp. 3d 1033, 1088-89 (S.D.
              26 Cal. 2017).
              27            3.     CFPs’ and EPPs’ class claims brought pursuant to California’s
              28 Cartwright Act (Cal. Bus. & Prof. Code Sections 16720-16728) fail as a matter of
                                                                         DEFS.’ NOTICE OF MOT. AND MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                 1        PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                        3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1992 Filed 09/19/19 PageID.135661 Page 3 of 8


                   1 law because they include purchasers from South Carolina, which bars class actions
                   2 of the very sort advanced in this matter. This conflict offends California’s choice
                   3 of law principles. Under Mazza v. America Honda Motor Company, 666 F.3d 581
                   4 (9th Cir. 2012), the inclusion of South Carolina in the classes presents a material,
                   5 fatal conflict of law.
                   6         4.    Flowers’s South Carolina Antitrust Act (“SCAA”) claim (S.C. Code
                   7 Ann. §§ 39-3-10—39-3-40) fails because the SCAA applies only to intrastate
                   8 commerce. See State v. Virginia-Carolina Chem. Co., 51 S.E. 455, 461 (S.C.
                   9 1905) (holding that South Carolina antitrust law cannot regulate imported goods).
              10 Because Defendants’ operations are “primarily interstate in nature,” Flowers’s
              11 SCAA claim should be dismissed.
              12             5.    AFMC is not entitled to prejudgment interest. AFMC may not
              13 recover prejudgment interest under Kansas law because AFMC asserts no violation
              14 of Kansas state law, and has only asserted a claim under federal law. The Clayton
              15 Act—under which AFMC asserts its claim—precludes an award of prejudgment
              16 interest unless counsel engaged in opportunistic or dilatory behavior. See 15
              17 U.S.C. § 15(a).
              18             6.    AWG is not entitled to prejudgment interest. AWG may not recover
              19 prejudgment interest under Kansas law because in Kansas, prejudgment interest is
              20 limited to liquidated claims only, which AWG’s Kansas state antitrust law claim is
              21 not. See Green Constr. Co. v. Kan. Power & Light Co., 1 F.3d 1005, 1010 (10th
              22 Cir. 1993); Kan. Stat. Ann. § 16-201.
              23             The Motion is based on this Notice of Motion, the accompanying
              24 Memorandum of Points and Authorities in support thereof; the Declaration of
              25 Keith L. Williams in Support of Defendants’ Motion for Partial Summary
              26 Judgment on Certain State Law Claims (with exhibits); the Separate Statement of
              27 Undisputed Material Facts in Support of Defendants’ Motion for Partial Summary
              28 Judgment on Certain State Law Claims; and all evidence in the record and the
                                                                           DEFS.’ NOTICE OF MOT. AND MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   2        PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                          3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1992 Filed 09/19/19 PageID.135662 Page 4 of 8


                   1 Court’s file in this action, the argument of counsel, and such other matters as the
                   2 Court may consider.
                   3
                   4 Dated: September 19, 2019                  LATHAM & WATKINS LLP
                   5                                            By: s/ Ashley M. Bauer
                   6
                                                                Alfred C. Pfeiffer
                   7                                            Christopher S. Yates
                   8                                            Belinda S Lee
                                                                Niall E. Lynch
                   9                                            Ashley M. Bauer
              10                                                LATHAM & WATKINS LLP
                                                                505 Montgomery Street
              11                                                Suite 2000
              12                                                San Francisco, CA 94111
                                                                Telephone: 415-391-0600
              13                                                Facsimile: 415-395-8095
              14                                                Email: al.pfeiffer@lw.com
                                                                Email: chris.yates@lw.com
              15
                                                                Email: belinda.lee@lw.com
              16                                                Email: niall.lynch@lw.com
                                                                Email: ashley.bauer@lw.com
              17
              18                                                Counsel for Defendants StarKist Co. and
                                                                Dongwon Industries Co., Ltd.
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                           DEFS.’ NOTICE OF MOT. AND MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                   3        PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                          3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1992 Filed 09/19/19 PageID.135663 Page 5 of 8


                   1                              PAUL, WEISS, RIFKIND,
                   2                              WHARTON & GARRISON LLP

                   3                              By: s/ Joseph J. Bial
                                                  Kenneth A. Gallo
                   4                              Joseph J. Bial
                                                  Craig A. Benson
                   5
                                                  2001 K Street, NW
                   6                              Washington, DC 20006-1047
                                                  Telephone: (202) 223-7356
                   7
                                                  Facsimile: (202) 204-7356
                   8                              kgallo@paulweiss.com
                                                  jbial@paulweiss.com
                   9
                                                  cbenson@paulweiss.com
              10
              11
              12                                  William B. Michael
                                                  1285 Avenue of the Americas
              13
                                                  New York, NY 10019-6064
              14                                  Telephone: 212-373-3648
              15                                  Facsimile: 212-492-0648
                                                  wmichael@paulweiss.com
              16
              17                                  Counsel for Defendant Bumble Bee
                                                  Foods, LLC
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                           DEFS.’ NOTICE OF MOT. AND MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                    4       PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                          3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1992 Filed 09/19/19 PageID.135664 Page 6 of 8


                   1                              ALLEN & OVERY LLP
                   2
                                                  By: s/ John Roberti
                   3                              John Roberti
                                                  Kelse Moen
                   4                              1101 New York Avenue N.W.
                   5                              Washington, D.C. 20005
                                                  Telephone: (202) 683-3800
                   6                              Facsimile: (202) 683-3999
                   7                              john.roberti@allenovery.com
                                                  kelse.moen@allenovery.com
                   8
                   9                              Joshua Shapiro
                                                  Brian Fitzpatrick
              10                                  1221 Avenue of the Americas
              11                                  New York, NY 10020
                                                  Telephone: (212) 610-6300
              12                                  Facsimile: (212) 610-6399
              13                                  joshua.shapiro@allenovery.com
                                                  brian.fitzpatrick@allenovery.com
              14
              15                                  Counsel for Defendants Tri-Union
                                                  Seafoods LLC d/b/a Chicken of the Sea
              16                                  International and Thai Union Group
              17                                  PCL
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                           DEFS.’ NOTICE OF MOT. AND MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                    5       PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                          3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1992 Filed 09/19/19 PageID.135665 Page 7 of 8


                   1                              PEPPER HAMILTON LLP
                   2
                                                  By: s/ Barbara T. Sicalides
                   3                              Barbara T. Sicalides
                                                  Barak A. Bassman
                   4
                                                  Megan Morley
                   5                              3000 Two Logan Square
                                                  Eighteenth & Arch Streets
                   6
                                                  Philadelphia, PA 19103-2799
                   7                              Telephone: 215-981-4783
                                                  Facsimile: 215-981-4750
                   8
                                                  sicalidesb@pepperlaw.com
                   9                              bassmanb@pepperlaw.com
                                                  morleym@pepperlaw.com
              10
              11                                  Counsel for Defendant Del Monte
                                                  Corporation
              12
              13
              14                                  SULLIVAN & CROMWELL LLP

              15                                  By: s/ Adam S. Paris
                                                  Adam S. Paris (Cal. Bar No. 190693)
              16                                  1888 Century Park East, Suite 2100
                                                  Los Angeles, CA 90067
              17                                  Tel: (310) 712-6600
                                                  Fax: (310) 712-8800
              18                                  parisa@sullcrom.com

              19                                  Counsel for Defendant Lion Capital
                                                  (Americas), Inc. and Specially Appearing
              20                                  Defendants Lion Capital LLP and Big
              21                                  Catch Cayman LP
              22
              23
              24
              25
              26
              27
              28
                                                           DEFS.’ NOTICE OF MOT. AND MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                    6       PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                          3:15-md-02670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 1992 Filed 09/19/19 PageID.135666 Page 8 of 8


                   1                           SIGNATURE ATTESTATION
                   2               Under Section 2.F.4 of the Court’s CM/ECF Administrative Policies, I
                   3 hereby certify that authorization for filing this document has been obtained from
                   4 each of the other signatories shown above, and that all signatories have authorized
                   5 placement of their electronic signature on this document.
                   6
                   7 Dated: September 19, 2019                      By: s/ Ashley M. Bauer
                   8
                   9                                        Counsel for Defendants StarKist Co. and
                                                            Dongwon Industries Co., Ltd.
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                          DEFS.’ NOTICE OF MOT. AND MOT. FOR
ATTORNEYS AT LAW
 SAN FRANCISCO                                                  7        PARTIAL SUMM. J. (STATE LAW CLAIMS)
                                                                                         3:15-md-02670-JLS-MDD
